Citation Nr: 1034775	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-29 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. Louis, 
Missouri that denied the Veteran's application to reopen his 
claim of entitlement to service connection for a right shoulder 
disability.

In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the proceeding has been associated with the claims file. 

In December 2008, the Board granted the Veteran's application to 
reopen his claim and remanded the matter for further development.  
Such development has been completed and associated with the 
claims file, and this matter is ready for further review by the 
Board.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran had 
a preexisting right shoulder condition upon entering service.

2.  The evidence does not clearly and unmistakably show that the 
Veteran's pre-existing disability was not aggravated by military 
service.


CONCLUSION OF LAW

Service connection for a right shoulder disability is warranted.  
See 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§  
3.102, 3.303(a), 3.304(b), 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a 
right shoulder disability is granted, as explained below.  As 
such, the Board finds that any error under the VCAA with regard 
to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, and disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease in 
question existed prior to service and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (2009).  "Only those 
conditions as are recorded in examination reports are to be 
considered as noted," and a "history of the pre-service 
existence of conditions recorded at the time of examination does 
not constitute a notation of such conditions."  38 C.F.R. 
§ 3.304(b) (2009); see also Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).

In order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. 
App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 
1, 2004).

The Veteran claims that he incurred a right shoulder disability 
in service or, in the alternative, that it was aggravated by 
service.  See, e.g., Board Hearing Transcript at 4-6; see also 
Form 9, September 1967 and November 1967..  The Veteran notes 
that no right shoulder condition was noted on entry and that he 
was medically discharged from service due to a right shoulder 
condition, and he asserts that there is not clear and 
unmistakable evidence in this case sufficient to rebut the 
presumption of soundness upon entry.  See Statement, December 
2004; Board hearing Transcript at 16.

Private treatment records dated from February 2005 to November 
2009 reflect that the Veteran has been followed and treated for 
various diagnosed right shoulder conditions.  A February 2005 
private radiological report from Dr. P.S.'s office reflects 
findings of some narrowing of the right acromioclavicular joint 
with deformity of the lateral end of the clavicle compatible with 
mild degenerative arthritis, and a diagnosis of degenerative 
arthritis of the right shoulder was recorded.  It was also noted 
that the Veteran requested a referral to Dr. K.Z.  

A March 2005 private treatment record prepared by Dr. K.Z. 
reflects that the Dr. K.Z. recorded a history of a right 
clavicular fracture in service during boot camp.  Dr. K.Z. 
reviewed the February 2005 x-ray from Dr. P.S.'s office, examined 
the Veteran, and recorded a diagnosis of right shoulder 
impingement syndrome, "which I believe is the source of his 
symptoms," and also a diagnosis of "old clavicular fracture, 
less likely as a source of his symptoms."  An April 2005 private 
treatment record also prepared by Dr. K.Z. reflects that Dr. K.Z. 
recorded a diagnosis of rotator cuff tendonitis improving with 
cortisone injection, and a history of fracture.

A September 2008 private facility MRI report relating to the 
Veteran's right shoulder reflects impressions of, among other 
things, moderately severe osteoarthritis of the acromioclavicular 
joint with inferior spurring and impingement.  

A November 2009 private facility operative report reflects that 
the Veteran underwent arthroscopic rotator cuff repair, 
debridement of labrum, subacromial decompression, and distal 
clavicectomy surgical procedures.  

In light of the above, the Board finds that the Veteran clearly 
has a current right shoulder disability.

The Board will now address whether the Veteran's right shoulder 
disability is related to service, to include whether it was 
incurred in or aggravated by service.

As an initial matter, the Veteran's December 1965 enlistment 
examination report is silent as to any notations of any right 
shoulder condition.  Likewise, a March 3, 1966 notation entered 
onto the same December 1965 entrance examination report reflects 
"no additional defects discovered," and that the Veteran was 
found to be fit for duty.  Likewise, a subsequent examination 
performed in 1966 at the recruit training center (the month is 
cut-off from the photocopy) reflects that no defects were noted 
except with regard to the Veteran's visual acuity, and that he 
was found to be fit for duty.

As there was notation on entry of any right shoulder condition, 
the Board finds that the presumption of soundness applies.

The first record of complaint in service of right shoulder 
problems is an October 1966 service treatment record, which 
reflects that the Veteran reported a history of having separated 
his right shoulder as a civilian in February 1966, that it was 
taped for two weeks, and that he had "done fairly well with some 
aching since," but that he experienced an increase in pain at 
that time.  Findings noted on examination reflect that the 
Veteran's right shoulder was "loose" with crepitus, and the 
Veteran was referred for an orthopedic evaluation with a 
provisional diagnosis of chronic right shoulder separation.  A 
November 1966 orthopedic evaluation (as the prior October 1966 
orthopedic notation reflects "return with x-rays") reflects 
that examination of the Veteran's right shoulder revealed "very 
minimal luxation of acromioclavicular joint" and that no 
diagnosis was indicated at that time.

Subsequent service treatment records dated from October 1966 to 
March 1967 reflect several complaints of right shoulder pain, and 
that the Veteran was again referred for two additional orthopedic 
evaluations in January and February 1967.  A January 1967 
orthopedic evaluation report reflects that examination of the 
Veteran's right shoulder revealed acromioclavicular subluxation 
and that conservative treatment was recommended in an effort to 
keep him on duty, but that if it was unsuccessful, that a medical 
board would be ordered.  The February 1967 orthopedic evaluation 
report reflects that conservative treatment did not improve the 
Veteran's right shoulder condition, and the orthopedist had no 
further suggestions except to admit the Veteran as in inpatient 
and schedule a medical board evaluation.

A March 1967 medical board report reflects that the Veteran 
reported a history of having injured his right shoulder while 
playing football in February 1966 as a civilian, that it was 
taped for two weeks and rehabilitated, that he reported for 
active duty the next month, and that he subsequently experienced 
constant pain in his shoulder that was aggravated by inclement 
weather and by lifting heavy weight overhead.  Examination of his 
right shoulder revealed full range of motion with pain, 
crepitation, and instability of the AC joint  as well as 
tenderness on palpation.  The medical board diagnosed the Veteran 
with a subluxed right shoulder acromioclavicular joint with early 
degenerative changes, which was found to have preexisted service 
and not to have been aggravated by service.  The Veteran was 
recommended for discharge from service as unfit for duty.  The 
Veteran was medically discharged in April 1967.

The Board notes that, by way of background, the Veteran filed his 
original claim for service connection for a right shoulder 
condition in April 1967.  A May 1967 VA examination report 
reflects that no swelling, atrophy, limitation of motion or other 
deformity was noted except for some minimal crepitus, and an x-
ray showed upward luxation of the acromial end.  No diagnosis was 
recorded.  The Veteran's claim was subsequently denied by way of 
a July 1967 RO decision, which decision cited a lack of evidence 
of any permanent aggravation of a preexisting right shoulder 
condition.  The Veteran appealed the RO decision to the Board, 
and the Board likewise denied the Veteran's claim for the same 
reasoning.  As noted above, by way of a December 2008 Board 
decision, the Veteran's claim was reopened based on new and 
material evidence submitted.

As noted above, post-service treatment records dated from 
February 2005 to November 2009 reflect that the Veteran was 
followed and treated for a diagnosed right shoulder disability.

A January 2009 VA examination report reflects that the examiner 
reviewed the claims file, including all of the relevant service 
records, in detail, and noted the Veteran's reported history of 
falling on his shoulder during boot camp with only five weeks 
left, and that he waited until around December 1966 to report 
problems with his right shoulder.  The examiner noted that there 
was no record of any in-service injury in the Veteran's service 
treatment records, but that his reported pre-service right 
shoulder injury in February 1966 was well documented in the 
service treatment records.  The Veteran reported that he began 
experiencing increasing pain in his right shoulder around 10 
years ago, and that he currently had difficulty putting on a 
sleeve and that he was unable to lift his right arm above his 
head or sleep on his right side.  On examination, significant 
atrophy and prominence of the dorsal surface of the right distal 
clavicle, weakness, and limitation of motion were noted.  
Diagnoses of right acromioclavicular joint injury and 
osteoarthritis right acromioclavicular joint with rotator cuff 
pathology involving supraspinatus, infraspinatus, and 
subscapularis were recorded.  The examiner opined that, based on 
his review of the Veteran's service treatment records, the 
Veteran had a preexisting right shoulder condition upon entry 
into service, and that it was at least as likely as not that it 
increased in severity in service.

In light of all of the service treatment records showing the 
Veteran's reported pre-service right shoulder injury while 
playing football in February 1966, the findings noted in the 
March 1967 medical board and conclusion that the Veteran had a 
preexisting right shoulder condition, and in light of the 
February 2010 opinion of the VA examiner that the Veteran had a 
preexisting right shoulder condition, the Board finds that there 
is clear and unmistakable evidence sufficient to rebut the 
presumption of soundness on entry that the Veteran had a 
preexisting right shoulder condition due to his reported February 
1966 injury.  The Board notes that there is no medical opinion of 
record that contradicts such a finding that has taken into 
account the Veteran's own reported history of a pre-service right 
shoulder injury.

As noted above, once it has been determined that a disability 
clearly and unmistakably preexisted service, it must also be 
determined whether there is clear and unmistakable evidence that 
the disorder was not aggravated by service.  VAOPGPREC 3-2003 
(July 16, 2003).  While the March 1967 medical board found that 
the Veteran's preexisting right shoulder condition was not 
aggravated by service as did the May 1967 VA examiner, the Board 
finds it significant that the February 2010 VA examiner concluded 
that it was at least as likely as not that the Veteran's 
preexisting right shoulder condition increased in severity due to 
his service.  The Board recognizes that the VA examiner 
acknowledged that there was some degree of speculation in that 
opinion, and that a possible connection or one based on 
"speculation" is normally considered too tenuous a basis on 
which to grant service connection when adjudicating a claim 
pursuant to the standard of reasonable doubt.  Specifically, the 
reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of probability 
as distinguished from pure speculation or remote possibility." 
38 C.F.R. § 3.102.  However, as explained in VAOPGPREC 3-2003 
(July 16, 2003), the issue of aggravation must be adjudicated 
under the more stringent standard of "clear and unmistakable" 
evidence.  In essence, service connection for the preexisting 
disability can only be denied if there is clear and unmistakable 
evidence showing that the disability was not aggravated in 
service.  In this instance, taking into account the February 2010 
VA opinion, such a stringent standard is not met.

The Board acknowledges an October 2008 medical opinion from Dr. 
M.K. in which he opined that the Veteran incurred a right 
shoulder acromioclavicular separation and rotator cuff tear in 
service and that his current right shoulder condition is casually 
related to his in-service right shoulder injury.  The Board notes 
however, that this physician's opinion is based on an incorrect 
history that does not include the Veteran's pre-service history 
of a right shoulder injury, and it appears that Dr. M.K. did not 
review any of the veteran's service treatment records.  For these 
reasons, the Board finds the opinion of Dr. M.K. to have no 
probative value.  Regardless, however, the Board again notes that 
the February 2010 VA examiner found that it was at least as 
likely as not that the Veteran's preexisting disability was 
aggravated by service.  The examiner specifically indicated that 
the regular activities of boot camp could "[c]ertainly" 
aggravate a preexisting acromiclavicular joint injury more so 
than would occur due to the mere natural progression of the 
disability.

In summary, there is clear and unmistakable evidence that the 
Veteran had a preexisting acromioclavicular joint disability.  
However, it cannot reasonably be said that, when viewed in its 
totality, there is clear and unmistakable evidence that the 
Veteran's preexisting acromioclavicular joint disability, which 
the VA examiner indicated had also led over the years to 
osteoarthritis, was not aggravated by service.  See VAOPGCPREC 3-
2003.  Therefore, the Board will grant the Veteran's claim for 
service connection.


ORDER

Entitlement to service connection for the residuals of an 
acromioclavicular joint  injury, to include osteoarthritis, is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


